Citation Nr: 0519606	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
the service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1974 to June 1994.

This appeal arises from a February 2002 rating decision that 
granted service connection for intervertebral disc syndrome 
of the low back and assigned a 20 percent evaluation from the 
date of claim on June 15, 2000.  By rating decision in 
February 2005, a 40 percent evaluation was assigned effective 
from June 15, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating in excess of 40 percent for the service 
connected low back disability.

The veteran's intervertebral disc disease is rated under 
Diagnostic Code (DC) 5243.  Under DC 5243, a 60 percent 
evaluation is warranted when the evidence shows that the 
veteran suffers from incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) under DC 5243 states that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The October 2004 
report of VA examination indicates that the veteran had 
suffered from incapacitating episodes at least five days per 
month or 60 days over the past year.  The record, however, 
does not demonstrate whether the referenced incapacitating 
episodes that required bed rest were prescribed by a 
physician as part of the physician's treatment of the 
veteran.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that the October 2004 
VA examination is inadequate for rating purposes as the 
examiner did not address the presence or absence of all of 
the diagnostic criteria necessary to fully and fairly 
evaluate the veteran's claim.  

In addition, the VA examiner in October 2004 indicated that 
with repetition, there was progressive pain, hesitancy, and 
slowing of movement of the low back that indicated the 
presence of excessive fatigability.  The physician further 
stated that there was loss of range of motion of the low 
back; however, the physician failed to provide the degree of 
the additional loss of range of motion that was due to pain 
on repetitive use.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  

The instant case was remanded in June 2004 to obtain DeLuca 
type clinical findings.  This development was not 
accomplished.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand was necessary due to 
the RO's failure to follow the directives in the Board's 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Accordingly, in view of the 
veteran's complaints and the absence of necessary clinical 
findings for the adjudication of this claim, the veteran 
should be afforded another VA examination, which addresses 
the factors mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  In particular, the 
RO should obtain complete medical 
records from the veteran's treating 
physician relating to the physician's 
treatment of the veteran for 
incapacitating episodes of 
intervertebral disc syndrome requiring 
bed rest as prescribed by the physician 
over the prior 12 month period of time.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
necessary steps to contact the veteran's 
employer and obtain written confirmation 
of the number of days that the veteran 
missed from work during the previous 12-
month period.  In addition, the employer 
should indicate whether any work 
accommodations have been made for the 
veteran in his employment due to his 
intervertebral disc syndrome.  All 
documentation, once obtained, must be 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The claims folder must be 
made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the low 
back and whether there is likely to be 
additional range of motion loss of the 
service-connected low back due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the physician is 
unable to make any of the above 
determinations, it should be so indicated 
on the record.  

The physician must also indicate whether 
there is evidence of intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  The 
physician must document, to the extent 
possible, whether bed rest due to 
incapacitating episodes was prescribed by 
a physician as part of the physician's 
treatment of the veteran.  The physician 
must detail for the record all orthopedic 
and neurologist signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  The physician should also 
indicate whether there is evidence of 
pronounced intervertebral disc disease 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  Each of the above criteria must 
be addressed by the physician.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




